Case 1:20-cv-22508-JEM Document 29-1 Entered on FLSD Docket 09/28/2020 Page 1 of 2




                             Exhibit A
Case 1:20-cv-22508-JEM Document 29-1 Entered on FLSD Docket 09/28/2020 Page 2 of 2


    From:                   Fausto Sanchez
    To:                     "I all[en I uck"· Paralegal I uck
    Subject:
                            RE: DEMAND FOR PAYMENT / Payment Past-Due from UNIR / Mater ial Breach by UNI R / Marco ni International
                            University ("MIU" or the "University") / Our Client: Laura Ricci ("Laura Ricci"or "Ms . Ricci")/
    Date:
                            Friday, June 19, 2020 4:25:00 PM
    Attachments:
                            imaae004.Dna,
                            image005.Dng.
                            image006.png.
                            imaae007.Dna.
                            2020-06-18 Complaint Final Unredacted.Ddf
                            2020 -06 -1 8 Exhibit A to Comolaint.Pdf
                            2020-06 -18 Exhibit B to Comolaint.odf
                            2020-06-18 Exhibit C to Comolaint.odf
                            imaae003.Dna,


    Lauren :

   Attached is an unredacted version of the Complaint and exhibits.

   I'd previously asked if your client will agree to waive confidentiality and file these unredacted
   versions publicly. Given the position taken in your letter, it appeared Ms. Ricci intendedon making
   these matters public, anyway. But, so that there is no confusion, please state Ms. Ricci's position on
   this. Thank you.

    Regards,

    Fausto Sanchez
    Prutner

                     SANC HEZ
                     FISC HER
                     LEVINE, LLP
    120 0 B1icke ll A ve nue , S te. 75 0
    M iami , Florida 33131
    Tel: (305) 925-9947
    Email: faanchez@stl-Jawcom
    Web s ite : www.sfl-law.com

   CONFIDENTIALITY NOTICE: Tilis message and any attachments are intended only for the addressee and may contain
   info1mation that is privileged and confidential. If you have received this message in error, please do not read, use, copy, distribute,
   or disclose the contents of the message and any attachments. Instead, please delete the message and any attachments and notify
   the sender immediately. TI1ank you .


    From: Lauren Luck <lau ren@lau renluck.com>
   Sent: Friday, June 19, 2020 2:23 PM
    To: Fausto Sanchez <fsanchez@s fl -law.com >; Paralegal Luck <paralegal@laurenluck .com>
   Subject: RE: DEM AN D FORPAYMENT / Payment Past-Due from UNIR / M a t er i a l Breach by UNIR /
   M arco ni Int ern ationa l University (" MIU" or the " Universit y") / Our Client : Laura Ricci (" Laura Ricci" or
    "Ms. Ricci") /


   That' s correct.


    From: Fausto Sanchez <fsanchez@sfl- law.com >
   Sent: Friday, June 19, 2020 2:22 PM
